DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites that “at least one of the abluminal and luminal surfaces is covered by a layer of a saturated carboxylic acid or derivative of a saturated carboxylic acid as an outermost layer of said at least one surface [emphasis added]”. It is not clear if the highlighted text is supposed to be a further limitation of the feature recited in the parent claim as “a layer of a saturated carboxylic acid directly on the oxide”. The lack of clarity occurs for multiple reasons: 
1) the use of the article “a” as opposed to “the” in claim 12 when referencing the saturated carboxylic acid makes it unclear of it is an additional saturated carboxylic acid or the one recited in the parent claim, 
2) the recitation of “saturated carboxylic acid or derivative of a saturated carboxylic acid” when the parent claim only recites “saturated carboxylic acid”, 
3) the parent claim already recites its layer of saturated carboxylic acid to be on the oxide, but the recitation of claim 12 recites at least one and perhaps two surface locations for the saturated carboxylic acid containing layer. This makes it unclear of both locations also need to have an oxide underlying layer, 
4) the parent claim recites its layer of saturated carboxylic acid to be an outermost layer. Claim 12 recites its saturated carboxylic acid containing layer “as an outermost layer of said at least one surface” which implies that if two surfaces have a layer of saturated carboxylic acid, only one of the layers has to be an outermost layer. 
While an embodiment where the device has a luminal and abluminal surface, one of which is covered with a metal oxide of its constituent metal that is then overlaid by a layer of saturated carboxylic acid as an outermost layer meets the additional limitations of claim 12, the scope of the claim is unclear.
	Claim 13 adds further confusion to the configuration of claim 12, such that a device compliant with its limitations and those of claim 1 cannot be discerned. Claim 13 requires one of its two layers of saturated carboxylic acid to underlay a layer of bioactive agent. It would seem that the layers of saturated carboxylic acid according to the independent claim are outermost layers. Claim 12 confuses the permissible locations of the saturated carboxylic acid containing layers of the independent claim and whether they need to overlay metal oxide. As a consequence of the lack of clarity in the claim, embodiments that meet its limitations could not be determined and examined further. 
	Claims not explicitly elaborated upon are also indefinite because they depend from an indefinite claim and do not add clarity.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims recite a bioactive agent layer over the abluminal portion of the layer comprised of citric acid. However the parent claim recites “at least one of the luminal surface and the abluminal surface is at least partially covered by a layer comprised of citric acid; said layer being an outermost layer of the structure”. This requires that the layer comprised of citric acid be the outermost layer. Thus a medical device cannot have another layer on its citric acid containing layer and meet the limitations of parent claim 17.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17, 19, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews et al. (previously cited).
Andrews et al. disclose an implant that has several surface layers atop a structural layer where the device is envisioned as a stent or a catheter (see paragraph 2). An embodiment is provided where the following configuration is detailed:

    PNG
    media_image1.png
    297
    351
    media_image1.png
    Greyscale

Here, layer 21 atop the luminal surface contains 5 to 30% citric acid, layer 22 contains a therapeutic substance, layer 23 is a structural layer (structure for implantation), and layer 24 atop the abluminal surface contains 5 to 15% citric acid (see table 9I). Layers 21 and 24 are outermost layers. The instant specification states “[t]he enhancement in terms of endothelialisation is equally marked by the provision of a saturated carboxylic acid, preferably citric acid, layer, probably due to the fact that the vessel wall cells do not perceive the acid coating as a foreign object, thereby allowing endothelialisation” (see page 31 lines 3-6). Thus citric acid as a coating is connected with the instantly claimed function of enhanced endothelialization and the citric acid layer of Andrews et al. meets this limitation. Therefore claims 17, 19, and 23 are anticipated by Andrews et al.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. (previously cited). 
Zhang et al. teach medical implants that are composed of a magnesium and zinc alloy where the zinc can compose 0.1 to 100% of the matrix (see lines 11 and 45-51).  An example is provided that is a stent which they roll in tetrasodium citrate which yields a discontinuous citric acid (saturated carboxylic acid) coating on the surface of the implant (see example 9). This coating covers the abluminal surface of the stent and, as the sole coating layer, is the outermost layer on the stent. Zhang et al. describe their applied layer as citric acid (see instant claims 1,-4, 7, 12, 17-18, and 22). The instant specification states “[t]he enhancement in terms of endothelialisation is equally marked by the provision of a saturated carboxylic acid, preferably citric acid, layer, probably due to the fact that the vessel wall cells do not perceive the acid coating as a foreign object, thereby allowing endothelialisation” (see page 31 lines 3-6). Thus citric acid as a coating is connected with the instantly claimed function of enhanced endothelialization and the citric acid layer of Zhang et al. meets this limitation. There is no disclosure by Zhang et al. of the process of conversion of tetrasodium citrate into citric acid; however citric acid and citrate salts are named as complexing agents included in the device (see lines 59 and 87-89). These complexing agents act to complex the zinc and protect local tissue from reacting to the zinc in an undesired fashion (see lines 36-43). Thus it alternatively would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the surface of the stent with citric acid to complex the zinc from the device and protect against sensitization. Therefore claims 17-18 and 22 are anticipated by or obvious over Zhang et al.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as obvious over Maccecchini (US PGPub No. 2006/0062825) in view of Davidson et al. (US Patent No. 5,372,660).
	Maccecchini teaches an intramedullary nail that is coated with an aqueous solution of hyaluronic acid (saturated carboxylic acid) and dried, thereby yielding a layer of hyaluronic acid on its surface (see paragraph 71; instant claim 1). Metals and metal alloys are taught, more generally, as the constituent material of the implants to be coated and their surfaces can include oxides (see  paragraphs 23-24). In addition to intramedullary nails, stents are also taught as implants to be coated (see paragraph 25). The coating is subsequently loaded with an active agent by immersion or dipping into an active agent containing solution (see paragraphs 72-74). The thickness of the layer is taught to range from 10 to 1000 nm, where a narrower range of 10 to 250 nm is also taught (see paragraph 38). These ranges overlaps with that instantly claimed, thereby rendering the claimed range obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). The intramedullary nail is not exemplified as a metal or metal alloy with an oxide of the metal or metal alloy on the surface.
	Davidson et al. teach titanium alloy medical implants whose mechanical features are improved by the formation of an oxide at their surface (see abstract; instant claim 1). Specifically, they teach a titanium zirconium alloy implant with a mixed titanium zirconium oxide surface (see column 2 line 53-column 3 line 2). Various implants are taught to be composed of this configuration of material and they include intramedullary nails (see column 6 lines 8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the intramedullary nail of Davidson et al. for the intramedullary nail in Maccecchini. This choice would have been obvious as the application of the same technique to a similar product in order to yield the same improvement and as the simple substitution of one known element for another in order to yield a predictable outcome. Here the external mixed metal oxide on the alloy surface improves the mechanical properties of the device and Maccecchini already contemplate both metal alloy and oxide surfaces for the implants they coat. The result of the modification would be a metal alloy structure with a surface oxide of the metal alloy covered by a non-crosslinked, saturated carboxylic acid layer directly on the oxide. The layer is the outermost layer and is both carrier and polymer matrix free (see instant claim 3). Therefore claims 1 and 3 are obvious over Maccecchini in view of Davidson et al.  

Claims 1, 3, 10, 12, and 16 are rejected under 35 U.S.C. 103 as obvious over Maccecchini in view of Pappas et al. (US PGPub No. 2009/0005856).
	Maccecchini teaches an implant that is coated with hyaluronic acid (see claims 1 and 5). An example details intramedullary nail that is coated with an aqueous solution of hyaluronic acid (saturated carboxylic acid) and dried, thereby yielding a layer of hyaluronic acid on its surface (see paragraph 71; instant claim 1). Metals and metal alloys are taught, more generally, as the constituent material of the implants to be coated and their surfaces can include oxides (see  paragraphs 23-24). In addition to intramedullary nails, stents are also taught as implants to be coated (see paragraph 25). The coating is subsequently loaded with an active agent by immersion or dipping into an active agent containing solution (see paragraphs 72-74). The thickness of the layer is taught to range from 10 to 1000 nm, where a narrower range of 10 to 250 nm is also taught (see paragraph 38). These ranges overlaps with that instantly claimed, thereby rendering the claimed range obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). The coating is applied via processes known in the art that includes immersion or dip coating (see paragraph 36). Maccecchini discuss some cases where the entire surface of the implant is not coated, implying that other cases apply the coating to the entire implant surface (see paragraph 37). The named case of partial coating involves orthopedic implants (see paragraph 37). The implant is not exemplified as a metal or metal alloy with an oxide of the metal or metal alloy on the surface.
	Pappas et al. teach endoprosthesis, and specifically stents, that may be provided with an active agent containing coating layer (see abstract and paragraph 69). The active agent is envisioned as several compounds that include antithrombotic compounds (see paragraph 69; instant claim 16). The stent structure is taught as the nickel titanium alloy, nitinol, where the surface has been electro-polished and has a thin exterior layer of titanium oxide (see paragraph 63; instant claim 1). The coating that carries the active agent is envisioned to include a biocompatible material where hyaluronic acid is envisioned (see paragraph 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the nickel titanium alloy stent of Pappas for the implant in Maccecchini. This choice would have been obvious the simple substitution of one known element for another in order to yield a predictable outcome. Here the stent of Pappas is contemplated to have both hyaluronic acid as a coating and for it to carry a desired drug. Further, coating of all the exterior surfaces would follow given the teachings of Maccecchini and these include both the luminal and abluminal surfaces (see instant claims 10 and 12). The result of the modification would be a metal alloy structure with a surface oxide of the metal alloy covered by a non-crosslinked, saturated carboxylic acid layer directly on the oxide on both the luminal and abluminal surfaces. The layer is the outermost layer and is both carrier and polymer matrix free. Therefore claims 1, 3, 10, 12, and 16 are obvious over Maccecchini in view of Pappas et al.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maccecchini in view of Pappas et al. as applied to claims 1, 3, 10, 12, and 16 above, and further in view of Wang et al. (US PGPub No. 2008/0306591).
Maccecchini in view of Pappas et al. render obvious the limitations of instant claim 1. The proportion of hyaluronic acid in the hyaluronic acid coating layer is not detailed.
Wang et al. teach a stent that is coating with a combination of carrier material and drug (see paragraph 60 and figure 6).  The carrier material is envisioned a hyaluronic acid (saturated carboxylic acid) and the ratio of this material to drug is 10:1 to 0.1:1 (see paragraphs 61 and 88). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a ratio of hyaluronic acid to drug from those envisioned for a stent demonstrated by the teachings of Wang et al. for the coating of Maccecchini in view of Pappas. This ratio corresponds to a range of 91% hyaluronic acid/9% drug to 9% hyaluronic acid/91% drug which overlaps with the range of saturated carboxylic acid instantly claimed, thereby rendering it obvious (see MPEP 2144.05). Therefore claim 2 is obvious over Maccecchini in view of Pappas et al. and Wang et al.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maccecchini in view of Pappas et al. and Wang et al. as applied to claims 1, 3, 10, 12, and 16 above, and further as evidenced by Sgorla et al. (International Journal of Pharmaceutics 2016 511:380-389).
Maccecchini in view of Pappas et al. and Wang et al. render obvious the limitations of instant claim 2. The modified teachings do not speak to the crystallinity or lack thereof in the hyaluronic acid coating.
Sgorla et al. teach that a hyaluronic acid layer prepared from an aqueous solution of hyaluronic acid that is dried has an amorphous structure (see page 383 fist column last paragraph-second column first paragraph and page 385 first column last partial paragraph and figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expect the hyaluronic acid coating layer of Maccecchini in view of Pappas et al. and Wang et al. to be amorphous. Therefore claim 8 is obvious over Maccecchini in view of Pappas et al. and Wang et al. as evidenced by Sgorla et al.

Claims 1-5, 7, 12, 16-20, and 22 are rejected under 35 U.S.C. 103 as obvious over Zhang et al. in view of Atanasoska et al. (US PGPub No. 2008/0183278) and Doer et al. (US PGPub No. 2011/0276124).
 Zhang et al. teach a medical implants that are provided with a protective material that complexes the zinc ions so as not to irritate surrounding tissue upon implantation (see lines 52-58). The implant is composed of a magnesium and zinc alloy where the zinc can compose 0.1 to 100% of the matrix (see lines 11 and 45-51).  An exemplary stent is provided that is rolled in tetrasodium citrate which yields a discontinuous citric acid (saturated carboxylic acid) coating on the surface of the implant (see example 9). This coating covers the abluminal surface of the stent and is the outermost layer on the stent. Zhang et al. describe their applied layer as citric acid and it is also carrier free (see instant claims 1-4, 7, 12, 17-18, and 22). Zhang et al. also teach citric acid, explicitly as an option for this component (see lines 52-60 and 85-89). The instant specification states “[t]he enhancement in terms of endothelialisation is equally marked by the provision of a saturated carboxylic acid, preferably citric acid, layer, probably due to the fact that the vessel wall cells do not perceive the acid coating as a foreign object, thereby allowing endothelialisation” (see page 31 lines 3-6). Thus citric acid as a coating is connected with the instantly claimed function of enhanced endothelialization and the citric acid layer of Zhang et al. meets this limitation (see instant claims 16-17). In addition to the citric acid layer that acts to complex zinc ions and protect the in vivo environment from excess zinc, Zhang et al. also teach the presence of a drug in pores of the device base, where antirestenotic drugs are envisioned (see lines 52-58 and 106-113; instant claims 19-20). Zhang et al. do not detail the presence of an oxide layer in the stent or a claimed thickness for the citric acid layer.
Atanasoska et al. teach the generation of a magnesium oxide coating on the surface of magnesium and zinc alloy stents over which is applied a coating (see paragraphs 43, 45, 48-50, and 68-69; instant claim 1). This intermediate oxide is taught to act as a barrier between the stent surface and the environment in the body (see paragraph 48).
Doer et al. teach a protective coating on implants that is envisioned as being made of organic materials (see paragraphs 17 and 26). The implant is envisioned as a stent (see paragraph 41). The thickness of the layer is taught to range from 1 nm to 100 m and more preferably 300 nm to 15 m (see paragraph 25; instant claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the oxide coated stent of Atanasoska et al. for the sent to Zhang et al. This modification would have been obvious so as to provide  protection of the device from the surrounding environment, as detailed by Atanasoska et al., in addition to the protection of the surrounding environment from the stent by the complexing agent of Zhang et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. It would then follow to apply the tetrasodium citrate layer as exemplified by Zhang et al. There is no disclosure by Zhang et al. of the process of conversion of tetrasodium citrate into citric acid; however citric acid and citrate salts are named as complexing agents included in the device (see lines 59 and 87-89). These complexing agents act to complex the zinc and protect local tissue from reacting to the zinc in an undesired fashion (see lines 36-43). Thus, it alternatively would have been obvious to coat the surface of the stent with citric acid to complex the zinc. In light of the teachings of Doer et al. of a range of thicknesses to employ for a protective organic layer on a stent, it would have been obvious to modify the thickness of the citric acid coating within their range. The result is a range that overlaps with those instantly claimed, thereby rendering them obvious (see instant claims 1 and 5). In a further embodiment, applying the teachings of Zhang et al. in regard to the inclusion of a drug in the stent base structure would have been obvious because they teach to do so (see instant clams 19-20). Therefore claims 1-5, 7, 12, 16-20, and 22 are obvious over Zhang et al. in view of Atanasoska et al. and Doer et al.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Atanasoska et al. and Doer et al. as applied to claims 1-5, 7, 12, 16-20, and 22 above, and further in view of Grewe (US PGPub No. 2007/0043423).
Zhang et al. in view of Atanasoska et al. and Doer et al. render obvious the limitations of instant claim 20. While anti-restenotic agents, such as paclitaxel, are taught in the device, sirolimus is not explicitly named as a variety of these compounds (see lines 106-107 and example 7).
Grewe teaches sirolimus and paclitaxel as anti-restenotic agents that may be included in a stent (see paragraph 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select sirolimus as the antirestenotic agent in the stent of Zhang et al. in view of Atanasoska et al. and Doer et al. This modification would have been obvious in light of Grewe who teach it as an alternative in stents for paclitaxel and as an anti-restenotic compound in general. The modification is also obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claim 21 is obvious over Zhang et al. in view of Atanasoska et al., Doer et al., and Grewe.

Claims 1-5, 10, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pappas et al. in view of Lih et al. (Journal of Tissue Engineering
2016 7:1–11) and Morra et al. (previously cited).
Pappas et al. teach endoprosthesis, and specifically stents, that may be provided with an active agent containing coating layer (see abstract and paragraph 69). The active agent may act to improve wound healing, or the structural properties of the vascular site (see paragraph 69). The stent structure is taught as the nickel titanium alloy, nitinol, where the surface has been electro-polished and has a thin exterior layer of titanium oxide (see paragraph 63; instant claim 1). Cobalt chromium alloys are also taught for the stent body (see paragraph 64). The coating that carries the active agent is envisioned to include a biocompatible material where hyaluronic acid is envisioned (see paragraph 70). A coating with claimed thickness composed only of a hyaluronic acid is not explicitly taught.
Lih et al. teach a stent coating composed only of hyaluronic acid that is partially substituted with dopamine (see abstract). The stent is made of cobalt chromium and he hyaluronic acid has a degree of substitution of 3.86%, indicating that for every hundred disaccharide units, 3.86% contain a bound dopamine unit (see abstract, page 5 second column first partial paragraph, and I). This leaves a number of disaccharide units with acid groups and no carbon-carbon double bonds; thus the compound is still a saturated carboxylic acid. The 3.86% substituted hyaluronic acid, called HA-DA100, was the best performing in regard to reduced coagulation protein adhesion and platelet activation (see figure 5; instant claim 16). The coating is applied by immersing of the stent in an aqueous solution of the hyaluronic acid. This submersion would disperse the hyaluronic acid over the entire stent surface (see instant claim 10). The only solids in the stent coating layer are the hyaluronic acid and the remaining component is water which yields an outermost coating that consists of the HA-DA100 hyaluronic acid on the entire stent surface (see instant claims 2-4, 10, and 12).
Morra et al. teach stents with a coating composed of a mixture of hyaluronic acid varieties with differing molecular weights (see examples 2 and 6). They are made by immersing the stent in an aqueous solution of the hyaluronic acid (see paragraphs 67-71). This submersion would disperse the hyaluronic acid over the entire stent surface (see instant claim 10). The only solids in the stent coating layer are hyaluronic acid and the remaining component is water. In an exemplified embodiment, the stent is dried and hyaluronic acid is taught to cover the entire surface (see example 7; instant claims 2-4). Further, the hyaluronic acid coating is disclosed to be between 1.5 and 100 nm thick (see claims 1 and 18-19; instant claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the oxide covered nitinol stent of Pappas et al. for their stent because they explicitly teach it as an envisioned material for their stent. It additionally would have been obvious to apply the HA-DA100 hyaluronic acid of Lih et al. as an active agent and hyaluronic acid containing coating to this stent of Pappas et al. This choice would have been obvious so as to confer the reduced thrombogenicity of the coating material to the stent of Lih et al. In addition, the stent material employed by Lih et al. is taught as an alternate option to the nitinol by Pappas et al. The modification is also obvious as the application of the same technique to a similar product in order to yield the same improvement. As a known range of thicknesses for hyaluronic acid based coatings on stents, it would have been obvious to apply the range of thickness taught by Morra et al. to this HA-DA100 hyaluronic acid coating. This would then provide for a thickness ranging from 1.5 and 100 nm thick which overlaps with or meets the instantly claimed ranges, thereby rendering them obvious (see MPEP 2144.05); instant claims 1 and 5). Therefore claims 1-5, 10, 12, and 15-16 are obvious over Pappas et al. in view of Lih et al. and Morra et al.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-8, 10, 12, 15-18, and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,874,772 in view of Pappas et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a medical device with an outermost layer composed of a carrier free carboxylic acid and an interstitial layer between the device surface and the carboxylic acid layer. The amount of the medical device surface covered by the carboxylic acid is recited to be the same in both sets of claims and the thickness of the carboxylic acid layer is less than 100 nm in the patented claims. In addition, the medical device is recited to have a luminal and abluminal surface where at least one of the surfaces is covered an outermost carboxylic acid layer. The patented claims further recite citric acid as the carboxylic acid and that the layer is non-crosslinked and amorphous. The patented claims do not state that the intermediate layer is a metal oxide.
Pappas et al. teach endoprosthesis, and specifically stents, that may be provided with an active agent containing coating layer (see abstract and paragraph 69). The active agent is envisioned as several compounds that include antithrombotic compounds (see paragraph 69; instant claim 16). The stent structure is taught as the nickel titanium alloy, nitinol, where the surface has been electro-polished and has a thin exterior layer of titanium oxide (see paragraph 63; instant claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the oxide covered nitinol stent of Pappas et al. for their medical device of the patented claims because it would provide an intermediate layer and was already taught to be further covered by a coating. The selection of citric acid, a saturated carboxylic acid, as the carboxylic acid would follow from the patented claims since it is recited in this role. The instant specification states “[t]he enhancement in terms of endothelialisation is equally marked by the provision of a saturated carboxylic acid, preferably citric acid, layer, probably due to the fact that the vessel wall cells do not perceive the acid coating as a foreign object, thereby allowing endothelialisation” (see page 31 lines 3-6). Thus citric acid as a coating is connected with the instantly claimed function of enhanced endothelialization and the citric acid layer of modified patented claims meets this limitation. Therefore claims 1-5, 7-8, 10, 12, 15-18, and 22-23 are obvious over claims 1-12 of U.S. Patent No. 10,874,772. 

Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,874,772 in view of Pappas et al. as applied to claims 1-5, 7-8, 10, 12, 15-18, and 22-23 above, and further in view of Zhang et al.
Claims 1-12 of U.S. Patent No. 10,874,772 in view of Pappas et al. render obvious the limitations of instant claim 17 where the medical device is stent. The presence of drug such that the layered configuration they render obvious is undisturbed is not detailed.
Zhang et al. teach a medical implants that are provided with a protective material that complexes the zinc ions so as not to irritate surrounding tissue upon implantation (see lines 52-58). The implant is composed of a magnesium and zinc alloy where the zinc can compose 0.1 to 100% of the matrix (see lines 11 and 45-51).  An exemplary stent is provided that is rolled in tetrasodium citrate which yields a discontinuous citric acid (saturated carboxylic acid) coating on the surface of the implant (see example 9). In addition to the citric acid layer that acts to complex zinc ions and protect the in vivo environment from excess zinc, Zhang et al. also teach the presence of a drug in pores of the device base, where antirestenotic drugs are envisioned (see lines 52-58 and 106-113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate pores in the stent structure of the modified patented claims and include an antirestenotic drug in the them. This modification would have been obvious in light of the teachings of Zhang et la because they also coat a stent with citric acid as an outermost layer. The modification is additionally obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 19 and 20 are obvious over claims 1-12 of U.S. Patent No. 10,874,772 in view of Pappas et al. and Zhang et al.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over claims 1-12 of U.S. Patent No. 10,874,772 in view of Pappas et al. and Zhang et al.as applied to claims 19 and 20 above, and further in view of Grewe. 
Claims 1-12 of U.S. Patent No. 10,874,772 in view of Pappas et al. and Zhang et al. render obvious the limitations of instant claim 20. While anti-restenotic agents, such as paclitaxel, are taught in the device by Zhang et al., sirolimus is not explicitly named as a variety of these compounds (see lines 106-107 and example 7).
Grewe teaches sirolimus and paclitaxel as anti-restenotic agents that may be included in a stent (see paragraph 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select sirolimus as the antirestenotic agent in the stent of the modified patented claims. This modification would have been obvious in light of Grewe who teach it as an alternative in stents for paclitaxel and as an anti-restenotic compound in general. The modification is also obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claim 21 is obvious over claims 1-12 of U.S. Patent No. 10,874,772 in view of Pappas et al., Zhang et al., and Grewe.


Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered. In light of the amendment, the objection to the claims is hereby withdrawn as are the rejection under 35 USC 112, the rejections under 35 USC 102 over Zhang et al. and Morra et al., the rejections under 35 USC 102/103 over Szklarska et al., and the rejections under 35 USC 103 over Hossainy et al. in view of Pacetti et al. as well as over Andrews et al. New or modified grounds of rejection are detailed to address the new claims and claim limitations.
The applicant’s acknowledgement of the double patenting rejection is noted.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/           Examiner, Art Unit 1615                                                                                                                                                                                             

/MELISSA S MERCIER/           Primary Examiner, Art Unit 1615